Bloodworth, J.
1. On the trial of King on the charge of selling intoxicating liquor, the judge asked a witness: “Who was King accused of selling to up there, do you know?” This was not error for the .reason alleged, that it impressed the jury that the court believed that the defendant was guilty. “The court may properly propound questions to a witness on the stand, with a view to elicit the truth of the ease; and if in such examination the court does not express or intimate an opinion as to the credibility of the witness, or as to what has or has-not been proved, the mere fact that competent testimony of the witness so elicited may be detrimental to the interest of a party will not be cause for granting him a new trial. The questions which the court *642asked the witness, as set out in the motion for a new trial in the present case, were not calculated to impress the jury with the idea that the judge believed the party who gained the case in the court below should prevail.” Johnson v. Leffler Co., 122 Ga. 670 (7) (50 S. E. 488).
Decided October 14, 1918.
Indictment for sale of liquor; from Whitfield superior court-judge Tarver. April 10, 1918.
W. B. Mann, G. G. Glenn, W. 0. Martin, for plaintiff in error.
J. M. Lang, solicitor-generalcontra. ■
2. When considered in connection with the entire charge, there is no error, in any of the excerpts therefrom complained of.in the motion for new trial.
3. The evidence demanded the verdict.

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.